By Judge Daniel r. Bouton
I am writing to advise of the court’s decision regarding the request that the will in question be admitted to probate.
The court agrees with the assertion that Va. Code § 64.1-87 allows for the deposition of a single witness to be offered in support of the probate of a will. The statute is consistent with a number of decided cases that hold that no particular mode of proof is required to establish the validity of a will and that the proper execution of a will may be proved by the testimony of a single witness. (See Bruce v. Shuler, 108 Va. 670, 62 S.E. 973 (1908).)
In this case, the court has reviewed the deposition of the subscribing witness. The court has also considered the document that has been offered for probate and the arguments set forth in the correspondence. Based on all of the evidence that has been submitted, the court is persuaded that sufficient proof has been elicited to allow for the probate of the will.
The original deposition should be delivered to the clerk for filing with the probate papers.